Title: John Adams to Abigail Adams, 9 February 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Feb 9. 1779

It is now a Year within a Day or two of my Departure from home. It is in vain for me to think of writing of what is passed.
The Character and Situation in which I am here, and the Situation of public Affairs absolutely forbid my Writing, freely.
I must be excused.—So many Vessells are taken, and there are so many Persons indiscreet, and so many others inquisitive, that I may not write. God knows how much I suffer for Want of Writing to you. It used to be a cordial to my Spirits.
Thus much I can say with perfect sincerity, that I have found nothing to disgust me, discontent me, or in any manner disturb me, in the French Nation. My Evils here arise altogether from Americans.

If I would have inlisted myself under the Banners of Either Party, I might have filled America I doubt not with Panegyricks of me, from one Party and Curses and Slanders from another. I have endeavoured to be hitherto impartial, to search for nothing but the Truth and to love nobody and nothing but the public Good, at least not more than the public Good. I have hoped that Animosities might be softened, and the still small Voice of Reason heard more, and the boisterous Roar of Passions and Prejudices less.—But the Publication of a certain Address to the People, has destroyed all such Hopes.
Nothing remains now but the fearfull Looking for of the fiery Indignation of the Monster Party, here.
My Consolation is, that the Partisans are no more than Bubbles on the Sea of Matter born—they rise—they break and to that Sea return.
The People of America, I know stand like Mount Atlass, but these Altercations occasion a great deal of Unhappiness for the present, and they prolong the War.
Those must answer for it who are guilty. I am not.
